Citation Nr: 1534584	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  12-08 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES
				
1.  Entitlement to an initial rating in excess of 30 percent for service-connected depression prior to May 7, 2010, and in excess of 50 percent thereafter.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran & his clinician



ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to August 1977.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection and assigned a 30 percent disability evaluation for depression, effective September 19, 2006.  The Veteran appealed this rating.  Thereafter, a March 2015 rating decision increased the Veteran's rating to 50 percent, effective from May 7, 2010.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In a June 2014 statement, a Dr. F. L. said the Veteran was incapacitated and unable to work in part due to his service-connected depression.  In light of the Court's holding in Rice, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

In November 2014, the Veteran testified at the RO in a formal hearing, along with one of his treating clinicians.  A transcript of the hearing has been associated with the claims file.  

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his service-connected depression is severe, and therefore worse than contemplated by his current rating.

First, the duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran stated at his November 2014 RO formal hearing that he had applied for SSA disability benefits, and that he was still waiting for his claim to be adjudicated.  Therefore, any medical records submitted or generated, as well as any decision rendered since November 2014 should be obtained upon remand.  

Next, the Veteran submitted medical questionnaires and letters completed by a F.L., MD; a T.M.C, Ed.D., and a M.L.C., Psy.D.  He stated during his RO hearing that he was receiving psychiatric treatment from them.  While records from May 2010 from T.M.C. are associated with the claims file, it is unclear whether the Veteran has other outstanding medical records from this clinician.  Upon remand, any outstanding treatment records from these clinicians should be obtained.  

Finally, the Board notes that it has determined herein that a claim for a TDIU is part of the pending increased rating claim, and the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, on remand, he should be sent an appropriate notification letter, and the appropriate development conducted.

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the Social Security Administration, copies of any adjudication on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim. 

2.  Contact the Veteran and request that he provide authorization for the release of medical records from F.L., MD; T.M.C, Ed.D., and M.L.C., Psy.D.  See November 2014 RO hearing transcript.  He should also be asked to authorize the release of any additional outstanding records that are relevant to his claims.  If the Veteran provides the necessary authorization, request the private clinicians' records and any other identified records.

3.  Provide the Veteran with notice as to how to substantiate a claim for increase based on TDIU pursuant to 38 C.F.R. § 3.159 and request that he complete a TDIU claim form.  Then conduct any development deemed appropriate based on the completed claim form.

4.  Thereafter, adjudicate the Veteran's claims, including the claim for a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




